Citation Nr: 1503920	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-48 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 2007 for the grant of  service connection for sleep apnea.

2.  Entitlement to an increased rating for service-connected degenerative joint disease (DJD) of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected DJD of the left knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected allergic rhinitis with history of conjunctivitis (hereinafter rhinitis), currently assigned a noncompensable rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

These matters come before the Board of Veterans' Appeals (Board) from September 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2009, the RO granted service connection for sleep apnea effective July 19, 2007, the date of the Veteran's claim for service connection.  In February 2010, the RO continued 10 percent disability ratings for DJD in the right knee and DJD in the left knee.  In addition, the RO continued a noncompensable rating for rhinitis.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

The issue of entitlement to an increased rating for service-connected rhinitis, currently assigned a noncompensable rating, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's original claim for service connection for sleep apnea was received by VA on July 19, 2007, and there was no pending claim, formal or informal, prior thereto.

2.  Throughout the appeal period, the Veteran's left knee condition has been manifested by pain that interferes with sitting, standing and weight-bearing along with flexion at worst to 120 degrees and extension to 5 degrees with weakened movement, excess fatigability and pain on movement; ankylosis, dislocation and effusion of the joint were not shown. 

3.  The evidence suggests that the Veteran's left knee is slightly unstable and that it will occasionally give way and has caused at least one fall.

4.  Throughout the appeal period, the Veteran's right knee condition has been manifested by pain that interferes with sitting, standing and weight-bearing along with flexion at worst to 120 degrees and extension to 5 degrees with weakened movement, excess fatigability and pain on movement; ankylosis, dislocation, recurrent subluxation and effusion of the joint were not shown. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 19, 2007, for the grant of service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 5107, 5110 (West. 2002); 38 C.F.R. § 3.400 (2014).

2.   The criteria for a disability rating in excess of 10 percent for service-connected DJD, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 5263 (2014).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but no higher, for mild instability in the left knee have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.3, 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a disability rating in excess of 10 percent for service-connected DJD, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a September 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  In a May 2010 Statement of the Case, the RO outlined the criteria considered for rating knee disabilities to the VA Schedule for Rating Disabilities.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records, to include the Veteran's VA treatment records through January 2015.  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent examinations of his knees in February 2010 and June 2014.  The examination reports are adequate as they were based on a physical examination and the examiners considered the Veteran's subjective complaints.  The examination report provides the medical information needed to address the relevant rating criteria.

II.  Entitlement to an Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for sleep apnea should be in October 2000 directly after separation from service instead of July 19, 2007, the date of his claim for service connection.  See December 2009 Statement in Support of Claim.
Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Here, the Veteran did not file a claim for service connection prior to July 19, 2007 and does not contend that he did so.  Although the Board is aware that the Veteran was not at fault in not filing a claim earlier than he did, an effective date prior to July 19, 2007 for service connection for sleep apnea may not be granted as a matter of law.

III.  Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the rating schedule, DJD (a.k.a. arthritis) is rated based on limitation of motion of the affected joint under the appropriate diagnostic code for that joint. If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint. 38 C.F.R. § 4.71a , Diagnostic Code 5003. Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2014).

The diagnostic codes relevant to the knee include DCs 5256 - 5263.  Ankylosis of the knee is rated under DC 5256.  Pursuant to DC 5257, recurrent subluxation or lateral instability of the knee is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  Dislocation of the semilunar cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent under DC 5258.  Pursuant to DC 5259, when semilunar cartilage has been removed from a knee, and the knee is symptomatic, a 10 percent rating is assigned.  Under 5260, limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  Under DC 5261, limitation of extension of the knee is rated at 50 percent if limited to 45 degrees short of full extension (the 0 degrees position), 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  When a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-2004 (2004).  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

IV.  Entitlement to Increased Ratings

The Veteran has been service connected for DJD in the left knee and the right knee since October 1, 2000, the day after separation from service.  In December 2009, the Veteran filed a claim for an increased ratings for his knees.  Currently, the Veteran's knees are rated under the DC 5010-5261.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  DC 5010 refers to traumatic arthritis which is to be rated as degenerative arthritis pursuant to DC 5003.  As explained above, DC 5261 sets forth the criteria for a rating based on limitation of extension.  

In February 2010,  the Veteran underwent a VA examination.  The Veteran explained that his left knee was painful and swelled; he indicated problems bending that knee as well as difficulty walking up and down stairs.  He stated the right knee did not swell as much as the left, but had similar symptoms.   The Veteran related symptoms such as instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  Signs of inflammation included swelling and tenderness.  Episodes of dislocation or subluxation were not noted and locking episodes were denied.  In addition, it was noted the condition did not affect the motion of the joint, although severe flare-ups were noted every 1 to 2 months and said to last 3 to 7 days.  The Veteran indicated these flare-ups were precipitated by walking down a flight of stairs or trying to run or use an elliptical machine.  The Veteran stated he was limited to 50 percent of usual activities during a flare-up.  He indicated he used a knee brace, although, it was not noted whether this was on one of his knees or both.  

Upon range of motion testing, objective evidence of pain was noted on active motion.  Flexion was to 120 degrees bilaterally with pain.  Extension was noted to be normal bilaterally.  It was indicated there was no additional limitation of motion after three repetitions, although there was objective evidence of pain.  Ankylosis was not present.  It was noted that the Veteran's knee condition had a mild effect on activities of daily living.  

In March 2013, the Veteran submitted a statement in support of claim.  He indicated his left knee was more painful than his right knee and that it would "collapsed" when he walked or put too much pressure on it.  He indicated that in December 2012, while he was on a ladder, the left knee gave out and caused him to fall.

In June 2014, the Veteran VA underwent another examination of his knees.  He indicated experiencing pain, weakness and stiffness in both knees.  He reported flare-ups that were "constant" in the left knee and happened 20 times per year in the right knee lasting a few weeks.  The Veteran indicated that a flare-up limited his ability to walk, stand and exercise.  Flexion ended at 120 degrees bilaterally.  Extent ion was limited to 5 degrees bilaterally with evidence of pain with motion on the left.  No further limitation of motion was shown upon repetitive motion testing.  Functional loss was noted bilaterally, to include less movement than normal, weakened movement, excess fatigability, pain on movement and interference with sitting, standing and weight-bearing.  It was indicated that pain would "significantly limit functional ability during flare-ups, or when the joint [was] used repeatedly over a period of time."  It was noted the Veteran occasionally wore a brace.  The Veteran stated that although he had knee braces, he did not wear them most of the time as he did not find them helpful.  

VA treatment records indicate a history of chronic knee pain and the most recent records show the most focus on the left knee and demonstrate the Veteran did seek treatment after he fell from a ladder when his left knee gave way.

Upon consideration of the rating criteria, the Board finds limitation of flexion and extension do not merit a higher schedular rating for either the right or the left knee.  Notably, at no time during the appeal period does the objective evidence show limitation of flexion or extension that would merit a compensable disability rating. In addition, there is no ankylosis, impairment of the tibia and fibula or genu recurvatum.  The Board finds that currently, the Veteran is being compensated for symptoms such as pain, weakness and fatigability as contemplated by Deluca and 38 C.F.R. § 4.45.

Generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both.  See VAOPGCPREC 23-97.  In this case, the Board finds objective evidence that both arthritis and instability are present in the left knee.  There is evidence that the knee would occasionally collapse and that that the Veteran fell from a ladder due to instability in the left knee.  In addition, the left knee seems to affect the Veteran's mobility to a greater degree than the right knee.  Pursuant to DC 5257, recurrent subluxation or lateral instability will be rated as 10 percent disabling, if mild, 20 percent disabling, if moderate, and 30 percent disabling if severe.  Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  The Board finds that in this case instability in the knee can be best characterized as mild given that it is occasional and the Veteran admits that he only wears a brace at times to assist with stability.  As such, the Board finds it appropriate to grant a separate 10 percent rating, but no higher, for instability in the Veteran's left knee under DC 5257.

As previously explained in this section of the decision, higher ratings are not warranted under the other diagnostic codes relevant to the knee because the evidence does not demonstrate the necessary symptoms and manifestations.

V.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's left knee condition and/or right knee condition is/are so exceptional as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 
Addressing the first step in the analysis, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular ratings for his service-connected knee disabilities are inadequate.  The higher ratings available relating to the Veteran's knee conditions contemplate more severe limitation of motion or other objective symptoms or diagnoses, as discussed above.  The evidence of record does not indicate such manifestations at any time during the appeals period.  As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Upon examination in February 2010, it was indicated the Veteran was currently employed as an IT specialist and he had lost 2 weeks from work over the past year due to nose surgery.  There was no indication that the Veteran is not currently working. Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.

ORDER

Entitlement to an effective date earlier than July 19, 2007 for service-connected sleep apnea is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected DJD, left knee, is denied.

A separate disability rating of 10 percent, but no higher, for instability in left knee is granted.

Entitlement to a disability rating in excess of 10 percent for service-connected DJD, right knee, is denied.


REMAND

Reasons for Remand: To schedule the Veteran for a VA examination.

Service connection was granted for rhinitis and a 10 percent rating was assigned effective October 1, 2000.  In March 2006, the Veteran filed a claim for an increased rating.  In September 2006, based on a VA examination, the RO decreased the Veteran's rating for rhinitis to 0 percent effective June 8, 2006.  See September 2006 Codesheet.  In November 2006, the Veteran's representative filed a statement seeking entitlement to an increased rating for rhinitis; there was no indication that the Veteran disagreed with the determination made in the September 2006 rating decision.  Thereafter, no action was taken in regard to the rating for rhinitis until the Veteran filed another claim for an increased rating in December 2009.

Initially, the Board recognizes that where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In this case, the Veteran's combined disability rating did not decrease on June 8, 2006 despite the reduction of the evaluation of rhinitis from 10 percent to 0 percent disabling.  On June 8, 2006, the Veteran's right knee DJD rating was increased to 10 percent and he was granted 10 percent ratings for right and left upper extremity numbness and 10 percent ratings for intermittent impingement L4-L5 of the left and right lower extremities.  His combined disability rating went from 40 percent to 60 percent on that date. 

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  Here, the Veteran has alleged that his service-connected rhinitis has worsened since his last VA examination in February 2010.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.).

The Board notes that procedurally it appears a claim for an increased rating for rhinitis has been pending since November 2006 when the Veteran's representative filed a claim on the Veteran's behalf.  The record also contains an October 2006 medical opinion from a Dr. J.C.S. who had been treating the Veteran stating that his service-connected rhinitis was still an "active problem."  The Board also notes that the relevant time period for evidence that must be addressed in the adjudication of the appeal will begin November 20, 2005, one year prior to the date of receipt of the November 2006 increased rating claim.  See 38 C.F.R. §3.400(o) (2) (2014).   

In determining the proper rating or ratings for the Veteran's service-connected rhinitis during the appeal period, the VA examinations dated in September 2006 and February 2010 along with current examination results, all treatment records and the Veteran's lay statements should be taken into account.

Notably, the Veteran is also service-connected for sleep apnea.  If possible, the examiner should differentiate symptoms of service-connected sleep apnea from those caused by rhinitis.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected rhinitis.

The electronic claims file should be made available for the examiner's review.  

The examiner should specifically identify whether polyps are present and whether there is greater than 50-percent obstruction on both sides or complete obstruction on one side of the nose.

If possible, the examiner should differentiate the symptoms caused by service-connected sleep apnea from those caused by service-connected rhinitis.

All objective and subjective symptoms should be reported in detail.

3.  When the development requested has been completed, the claims should be reviewed and reajudicated by the RO keeping in mind that the appeal period extends from November 20, 2005.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


